DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 12th, 2022 has been entered. Claims 1-6, 11-12, 14 and 21-23, 25-28, and 30-31 are pending. Claims 1, 11, 21, and 30-31 are amended. Claims 7-10, 13, and 15-20 remain canceled. Claims 24 and 29 are canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 4, 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 2018/0229606 A1) in view of Armstrong et al. (US 2017/0320585 A1).

Regarding claim 1, Vondrell teaches a tiltrotor aircraft (Figs. 1-2, “aircraft”, 10) comprising: electric motors (Fig. 5, “electric motor”, 86; note, each electric motor 86 is located in each fan assembly 48/50/52/54); proprotors (Fig. 5, “fan section” 74, included in each “fan assembly” 48/50/52/54) pivotable between a vertical takeoff and landing (VTOL) position (Fig. 1, “fan assembly” 48/50/52/54 shown in a VTOL position) and a forward flight position (Fig. 2, “fan assembly” 48/50/52/54 shown in a forward or lateral position), the proprotors directly coupled to one or more of the electric motors (Fig. 5 shows “fan section” 74 is connected to “electric motor” 86 by “fan shaft” 84) to electrically produce proprotor thrust (Electrically powered fan shaft implied, since Fig. 5 shows “fan section” 74 is connected to “electric motor” 86 by “fan shaft” 84, and thus proprotor or fan thrust generated electrically); an electric generator (Fig. 2, “electric generator” 96) electrically connected to the electric motors (Fig. 2 shows “fan assembly” 48/50/52/54 connected to the “electric generator” 96 by the “electric power bus” 42); and a convertible engine (Figs. 6 & 7, “turboshaft engine” 100) coupled to the electric generator through a drive shaft (Fig. 6, “low pressure shaft” 116 and “output shaft” 118; “the low pressure shaft 116 additionally drives an output shaft 118 extending to the electric generator 96. Accordingly, a rotation of the turboshaft engine 100 provides rotational energy to the electric generator 96, the electric generator 96 configured to convert the rotational energy to generate electrical power. As will be appreciated, in certain embodiments, the electric generator 96 may generally include a rotor 120 and a stator 122. The rotational energy of the turboshaft engine 100 is provided via the output shaft 118 and configured to rotate the rotor 120 of the electric generator 96 relative to the stator 122”, Para. [0061]).
Vondrell does not expressly disclose a convertible engine having a core that is directly coupled to a turbofan and directly coupled to a drive shaft that is mechanically coupled to the electric generator, and the core is not mechanically coupled to the proprotors; wherein the convertible engine is operable to simultaneously direct convertible engine power as turboshaft power to the drive shaft and the electric generator and thereby electrically power the electric motors and produce the proprotor thrust and to direct convertible engine power to the turbofan to produce turbofan thrust, and thereby simultaneously provide proprotor thrust and the turbofan thrust.
However, in an analogous aircraft art, Armstrong teaches further including a convertible engine (Fig. 4, “engine”, 25B; “Optionally Hybrid Power System”, Title; hybrid and thus convertible) having a core (Fig. 4, inside of 25B shows core represented by a trapezoid beside “fuel storage” 20B) that is directly coupled to a turbofan (Fig. 4, “propulsor”, 30B; “propulsor 30B may be a turbofan”, Para. [0063]) and directly coupled to a drive shaft (Fig. 4, “mechanical shaft”, 34B) that is mechanically coupled to the electric generator (Fig. 4, “electric machine”, 40B; shown coupled directly to “mechanical shaft” 34B at 104), and the core is not mechanically coupled to the proprotors (Fig. 4, “second propulsor”, 130; shown not mechanically coupled to “engine” 25B core as 44B is an electric power transmission connection); wherein the convertible engine is operable to simultaneously (Engine 25B may provide mechanical power via mechanical shaft 34B to propulsor 30B and/or electrical machine 40B.”, Para. [0064]; “and” and thus simultaneously) direct convertible engine power as turboshaft power to the drive shaft and the electric generator and thereby electrically power the electric motors (Fig. 4, “unit”, 116; “Conversion unit 116 is analogous to motor drive unit 46 as described by FIG. 1.”, Para. [0059]) and produce the proprotor thrust (electrically powered motors and thus thrust implied since Fig. 4, “electric machine”, 40B; shown coupled directly to “mechanical shaft” 34B at 104 and the shaft is shown coupled to “propulsor”, 30B) and to direct convertible engine power to the turbofan to produce turbofan thrust (“Electric machine 106, configured as a generator, may send electricity through conversion unit 116 to transmission lines 44B to electric energy storage unit 42B, or to other loads not shown in FIG. 4. Propulsor 30B may provide power to other vehicles or machinery as described above for FIG. 1. Propulsor 130 may include the same properties as propulsor 30B, described in more detail below.”, Para. [0063]), and thereby simultaneously provide proprotor thrust and the turbofan thrust (Note, two propulsors 30B and 130 shown; “Engine 25B is the core power source for hybrid power system 10B. Engine 25B may burn flammable fuel from fuel storage 20B to produce mechanical power to rotate mechanical shaft 34B. Engine 25B may provide mechanical power via mechanical shaft 34B to propulsor 30B and/or electrical machine 40B.”, Para. [0064]; “and” and thus simultaneously). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vondrell to further include aa convertible engine having a core that is directly coupled to a turbofan and directly coupled to a drive shaft that is mechanically coupled to the electric generator, and the core is not mechanically coupled to the proprotors; wherein the convertible engine is operable to simultaneously direct convertible engine power as turboshaft power to the drive shaft and the electric generator and thereby electrically power the electric motors and produce the proprotor thrust and to direct convertible engine power to the turbofan to produce turbofan thrust, and thereby simultaneously provide proprotor thrust and the turbofan thrust, as taught by Armstrong, because “when configured as a hybrid power system, the one or more generator and/or motors may be coupled to the optionally hybrid power system to provide additional power to supplement the power produced by the gas turbine engine” (Armstrong, Para. [0004]).

Regarding claim 2, Vondrell as modified by Armstrong teaches the tiltrotor aircraft of claim 1. Further, Vondrell teaches further comprising an electric aircraft system (Fig. 2, “controller”, 45) electrically connected to the electric generator (Fig. 2 shows “controller” 45 electrically connected to “electric generator” 96).

Regarding claim 4, Vondrell as modified by Armstrong teaches the tiltrotor aircraft of claim 1. Further, Vondrell teaches further comprising an electrical storage device (Fig. 2, “energy storage devices”, 44) electrically connected to the electric generator and the electric motors (Fig. 2 shows “energy storage devices” 44 connected to both the “controller” 45 and “electric generator” 96).

Regarding claim 6, Vondrell as modified by Tzeng and Armstrong teaches the tiltrotor aircraft of claim 1. Further, Vondrell teaches further comprising pivotal nacelles housing (Fig. 5, “cowling” 88 of “fan assemblies” 48/50/52/54; shown pivoting in Figs. 1-2) the plurality of electric motors (Fig. 5 shows “cowling” 88 houses “electric motor” 86).

Regarding claim 11, Vondrell teaches a hybrid propulsion system (“Dual Function Aircraft”, Title) for a tiltrotor aircraft (Figs. 1-2, “aircraft”, 10), the hybrid propulsion system comprising: pivotal nacelles (Figs. 1-2, “fan assembly” 48/50/52/54), each nacelle comprising an electric motor (Fig. 5, “electric motor”, 86; note, each electric motor 86 is located in each fan assembly 48/50/52/54) directly coupled to a proprotor (Fig. 5, “fan section” 74, included in each “fan assembly” 48/50/52/54) to produce proprotor thrust (Electrically powered fan shaft implied, since Fig. 5 shows “fan section” 74 is connected to “electric motor” 86 by “fan shaft” 84, and thus proprotor or fan thrust generated electrically) to drive the proprotor during rotary flight (“The method includes operating the aircraft in a flight mode such that the aircraft provides electric power from the electric power source to the propulsion assembly and the propulsion assembly provides thrust for the aircraft”, Para. [0015]); an electric aircraft system (Fig. 2, “controller”, 45); an electric generator (Fig. 2, “electric generator” 96); an electrical bus (Fig. 2, “electric power bus” 42) electrically connected to an electric generator, the electric motors, and the electric aircraft system (Fig. 2 shows “electric power bus” 42 connected to controller 45, each electric motor 86 is located in each fan assembly 48/50/52/54, and electric generator 96); and a convertible engine coupled to an electric generator through a drive shaft (Fig. 6, “low pressure shaft” 116 and “output shaft” 118; “the low pressure shaft 116 additionally drives an output shaft 118 extending to the electric generator 96. Accordingly, a rotation of the turboshaft engine 100 provides rotational energy to the electric generator 96, the electric generator 96 configured to convert the rotational energy to generate electrical power. As will be appreciated, in certain embodiments, the electric generator 96 may generally include a rotor 120 and a stator 122. The rotational energy of the turboshaft engine 100 is provided via the output shaft 118 and configured to rotate the rotor 120 of the electric generator 96 relative to the stator 122”, Para. [0061]).
Vondrell does not expressly disclose a convertible engine having a core that is directly coupled to a turbofan and directly coupled to a drive shaft that is mechanically coupled to the electric generator, and the core is not mechanically coupled to the proprotors; wherein the convertible engine is operable to simultaneously direct convertible engine power as turboshaft power to the drive shaft and the electric generator and thereby electrically power the electric motors and produce the proprotor thrust and to direct convertible engine power to the turbofan to produce turbofan thrust, and thereby simultaneously provide proprotor thrust and the turbofan thrust.
However, in an analogous aircraft art, Armstrong teaches further including a convertible engine (Fig. 4, “engine”, 25B; “Optionally Hybrid Power System”, Title; hybrid and thus convertible) having a core (Fig. 4, inside of 25B shows core represented by a trapezoid beside “fuel storage” 20B) that is directly coupled to a turbofan (Fig. 4, “propulsor”, 30B; “propulsor 30B may be a turbofan”, Para. [0063]) and directly coupled to a drive shaft (Fig. 4, “mechanical shaft”, 34B) that is mechanically coupled to the electric generator (Fig. 4, “electric machine”, 40B; shown coupled directly to “mechanical shaft” 34B at 104), and the core is not mechanically coupled to the proprotors (Fig. 4, “second propulsor”, 130; shown not mechanically coupled to “engine” 25B core as 44B is an electric power transmission connection); wherein the convertible engine is operable to simultaneously (Engine 25B may provide mechanical power via mechanical shaft 34B to propulsor 30B and/or electrical machine 40B.”, Para. [0064]; “and” and thus simultaneously) direct convertible engine power as turboshaft power to the drive shaft and the electric generator and thereby electrically power the electric motors (Fig. 4, “unit”, 116; “Conversion unit 116 is analogous to motor drive unit 46 as described by FIG. 1.”, Para. [0059]) and produce the proprotor thrust (electrically powered motors and thus thrust implied since Fig. 4, “electric machine”, 40B; shown coupled directly to “mechanical shaft” 34B at 104 and the shaft is shown coupled to “propulsor”, 30B) and to direct convertible engine power to the turbofan to produce turbofan thrust (“Electric machine 106, configured as a generator, may send electricity through conversion unit 116 to transmission lines 44B to electric energy storage unit 42B, or to other loads not shown in FIG. 4. Propulsor 30B may provide power to other vehicles or machinery as described above for FIG. 1. Propulsor 130 may include the same properties as propulsor 30B, described in more detail below.”, Para. [0063]), and thereby simultaneously provide proprotor thrust and the turbofan thrust (Note, two propulsors 30B and 130 shown; “Engine 25B is the core power source for hybrid power system 10B. Engine 25B may burn flammable fuel from fuel storage 20B to produce mechanical power to rotate mechanical shaft 34B. Engine 25B may provide mechanical power via mechanical shaft 34B to propulsor 30B and/or electrical machine 40B.”, Para. [0064]; “and” and thus simultaneously). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vondrell to further include aa convertible engine having a core that is directly coupled to a turbofan and directly coupled to a drive shaft that is mechanically coupled to the electric generator, and the core is not mechanically coupled to the proprotors; wherein the convertible engine is operable to simultaneously direct convertible engine power as turboshaft power to the drive shaft and the electric generator and thereby electrically power the electric motors and produce the proprotor thrust and to direct convertible engine power to the turbofan to produce turbofan thrust, and thereby simultaneously provide proprotor thrust and the turbofan thrust, as taught by Armstrong, because “when configured as a hybrid power system, the one or more generator and/or motors may be coupled to the optionally hybrid power system to provide additional power to supplement the power produced by the gas turbine engine” (Armstrong, Para. [0004]).

Claim(s) 3, 5, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 20180229606 A1) in view of Armstrong et al. (US 2017/0320585 A1), further in view of Siegel et al (US 9193311).

Regarding claims 3, 5, 12, and 14 Vondrell as modified by Armstrong teaches the tiltrotor aircraft  and hybrid propulsion system of claims 1 and 11 but does not expressly disclose further comprising a directed energy weapon electrically connected to the electric generator; further comprising firing the directed energy weapon.
However, in an analogous aircraft art, Siegel teaches further comprising a directed energy weapon electrically connected to the electric generator; further comprising firing the directed energy weapon (“Electrical load 20 is associated with aircraft 10 during flight operations. In one form, electrical load 20 includes one or more high energy devices, such as directed energy weapon systems, e.g., a high power laser system, a high power microwave system and/or a high power millimeter wave system”, Col. 2, Lines 31-35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Vondrell as modified by Tzeng and Armstrong further comprising a directed energy weapon electrically connected to the electric generator; further comprising firing the directed energy weapon, as taught by Siegel, to use the surplus energy of the system for weapons or to better equip the tiltrotor aircraft for a military operation.

Claim(s) 21-23, 25-28, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vondrell et al. (US 2018/0229606 A1) in view of Armstrong et al. (US 2017/0320585 A1) and Tzeng et al. (US 2016/0152329 A1).

Regarding claim 21, Vondrell teaches a method for operating a tiltrotor aircraft (Figs. 1-2, “aircraft”, 10) during rotary flight (Fig. 2; “during the flight mode of the aircraft 10, the electric power source 40 is operable to provide electric power to the propulsion system 38.”, Para. [0064]), the tiltrotor aircraft having a hybrid propulsion system (“Dual Function Aircraft”, Title) comprising proprotors (Fig. 5, “fan section” 74, included in each “fan assembly” 48/50/52/54) directly driven by electric motors (Fig. 5, “electric motor”, 86; note, each electric motor 86 is located in each fan assembly 48/50/52/54), and the tiltrotor aircraft comprising an electric generator directly coupled the drive shaft (“the low pressure shaft 116 additionally drives an output shaft 118 extending to the electric generator 96. Accordingly, a rotation of the turboshaft engine 100 provides rotational energy to the electric generator 96, the electric generator 96 configured to convert the rotational energy to generate electrical power. As will be appreciated, in certain embodiments, the electric generator 96 may generally include a rotor 120 and a stator 122. The rotational energy of the turboshaft engine 100 is provided via the output shaft 118 and configured to rotate the rotor 120 of the electric generator 96 relative to the stator 122. Such relative movement may generate electrical power”, Para. [0061]), and an electrical bus (Fig. 2, “electric power bus” 42) electrically connected to the electric generator, the electric motors, and an electric aircraft system (Fig. 2 shows “electric power bus” 42 connected to controller 45, each electric motor 86 is located in each fan assembly 48/50/52/54, and electric generator 96), the method comprising: operating the tiltrotor aircraft in rotary flight by powering the proprotors with the electric motors (“during the flight mode of the aircraft 10, the electric power source 40 is operable to provide electric power to the propulsion system 38. More specifically, during the flight mode, the electric generator 96, powered by the turboshaft engine 100, is configured to provide electrical power to and through the electric power bus 42, including the switch 98, to the propulsion system 38”, Para. [0064]); and operating the tiltrotor aircraft in forward flight in response to operating the convertible engine to produce the turbofan thrust (Fig. 2; “during the flight mode of the aircraft 10, the electric power source 40 is operable to provide electric power to the propulsion system 38. More specifically, during the flight mode, the electric generator 96, powered by the turboshaft engine 100, is configured to provide electrical power to and through the electric power bus 42, including the switch 98, to the propulsion system 38”, Para. [0064]; note, flight mode includes both VTOL and forward flight).
Vondrell does not expressly disclose a convertible engine having a core that is directly coupled to a turbofan and directly coupled to a drive shaft that is mechanically coupled to the electric generator, and the core is not mechanically coupled to the proprotors; wherein the convertible engine is operable to simultaneously direct convertible engine power as turboshaft power to the drive shaft and the electric generator and thereby electrically power the electric motors and produce the proprotor thrust and to direct convertible engine power to the turbofan to produce turbofan thrust, and thereby simultaneously provide proprotor thrust and the turbofan thrust.
However, in an analogous aircraft art, Armstrong teaches further including a convertible engine (Fig. 4, “engine”, 25B; “Optionally Hybrid Power System”, Title; hybrid and thus convertible) having a core (Fig. 4, inside of 25B shows core represented by a trapezoid beside “fuel storage” 20B) that is directly coupled to a turbofan (Fig. 4, “propulsor”, 30B; “propulsor 30B may be a turbofan”, Para. [0063]) and directly coupled to a drive shaft (Fig. 4, “mechanical shaft”, 34B) that is mechanically coupled to the electric generator (Fig. 4, “electric machine”, 40B; shown coupled directly to “mechanical shaft” 34B at 104), and the core is not mechanically coupled to the proprotors (Fig. 4, “second propulsor”, 130; shown not mechanically coupled to “engine” 25B core as 44B is an electric power transmission connection); wherein the convertible engine is operable to simultaneously (Engine 25B may provide mechanical power via mechanical shaft 34B to propulsor 30B and/or electrical machine 40B.”, Para. [0064]; “and” and thus simultaneously) direct convertible engine power as turboshaft power to the drive shaft and the electric generator and thereby electrically power the electric motors (Fig. 4, “unit”, 116; “Conversion unit 116 is analogous to motor drive unit 46 as described by FIG. 1.”, Para. [0059]) and produce the proprotor thrust (electrically powered motors and thus thrust implied since Fig. 4, “electric machine”, 40B; shown coupled directly to “mechanical shaft” 34B at 104 and the shaft is shown coupled to “propulsor”, 30B) and to direct convertible engine power to the turbofan to produce turbofan thrust (“Electric machine 106, configured as a generator, may send electricity through conversion unit 116 to transmission lines 44B to electric energy storage unit 42B, or to other loads not shown in FIG. 4. Propulsor 30B may provide power to other vehicles or machinery as described above for FIG. 1. Propulsor 130 may include the same properties as propulsor 30B, described in more detail below.”, Para. [0063]), and thereby simultaneously provide proprotor thrust and the turbofan thrust (Note, two propulsors 30B and 130 shown; “Engine 25B is the core power source for hybrid power system 10B. Engine 25B may burn flammable fuel from fuel storage 20B to produce mechanical power to rotate mechanical shaft 34B. Engine 25B may provide mechanical power via mechanical shaft 34B to propulsor 30B and/or electrical machine 40B.”, Para. [0064]; “and” and thus simultaneously). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vondrell to further include aa convertible engine having a core that is directly coupled to a turbofan and directly coupled to a drive shaft that is mechanically coupled to the electric generator, and the core is not mechanically coupled to the proprotors; wherein the convertible engine is operable to simultaneously direct convertible engine power as turboshaft power to the drive shaft and the electric generator and thereby electrically power the electric motors and produce the proprotor thrust and to direct convertible engine power to the turbofan to produce turbofan thrust, and thereby simultaneously provide proprotor thrust and the turbofan thrust, as taught by Armstrong, because “when configured as a hybrid power system, the one or more generator and/or motors may be coupled to the optionally hybrid power system to provide additional power to supplement the power produced by the gas turbine engine” (Armstrong, Para. [0004]).
Vondrell as modified by Armstrong does not expressly disclose non-rotary flight; non-rotary forward flight.
However, in an analogous tiltrotor art, Tzeng teaches non-rotary flight; non-rotary forward flight (“FIG. 2 is a perspective view of a tiltrotor aircraft in airplane mode”, Para. [0003]; “FIG. 2 illustrates tiltrotor aircraft 101 in an airplane mode, in which proprotors 113 are positioned substantially horizontal with rotor blades 119 folded backwards, the forward thrust being provided by engines 111, the lifting force being supplied by wing 109”, Para. [0020]; thus describing forward flight without the rotary propellers as shown in Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vondrell as modified by Armstrong further including non-rotary flight; and non-rotary forward flight, as taught by Tzeng, since a “tiltrotor aircraft that uses only proprotors 113 for forward propulsion in proprotor mode is fundamentally limited in forward speed by the proprotor propulsion efficiency due to compressibility (Mach) effects. Higher speeds can be obtained by stopping the rotors and folding them in combination with using an alternative propulsion method, such as a turbofan engine 111” (Tzeng, Para. [0022]).

Regarding claim 22, Vondrell as modified by Armstrong and Tzeng teaches the method of claim 21. Further, Vondrell teaches wherein the operating the tiltrotor aircraft in rotary flight includes providing electrical power from the electric generator to the electric motors in response to directing the convertible engine power to the drive shaft (“referring specifically to FIG. 7, during the power generation mode of the aircraft 10, the electric power source 40 is operable to provide electric power to the electrical outlet 92 of the aircraft 10. More specifically, during the power generation mode, the electric generator 96, again powered by the turboshaft engine 100, is configured to provide electrical power to and through the electric power bus 42, including the switch 98, to the electrical outlet 92. For example, as is depicted, the electrical outlet 92 is configured for connection with an outside power sink, such that the electrical power provided to the electrical outlet 92 may be provided to the outside power sink. For the exemplary embodiment depicted, the outside power sink is an electrical grid 124. For example, the electrical grid 124 may be an electrical grid of a remote area to which the aircraft 10 flew during operation of the aircraft 10 in the flight mode”, Para. [0065]).

Regarding claim 23, Vondrell as modified by Armstrong and Tzeng teaches the method of claim 22. Further, Vondrell teaches wherein the rotary flight is forward flight (“Moreover, referring specifically to FIG. 6, during the flight mode of the aircraft 10, the electric power source 40 is operable to provide electric power to the propulsion system 38. More specifically, during the flight mode, the electric generator 96, powered by the turboshaft engine 100, is configured to provide electrical power to and through the electric power bus 42, including the switch 98, to the propulsion system 38”, Para. [0064]; note, flight mode is both VTOL as shown in Fig. 1 or forward as shown in Fig. 2).

Regarding claim 25, Vondrell as modified by Armstrong and Tzeng teaches the method of claim 21.
Further, Tzeng teaches wherein the operating the tiltrotor aircraft in non-rotary forward flight (“FIG. 2 is a perspective view of a tiltrotor aircraft in airplane mode”, Para. [0003]; “FIG. 2 illustrates tiltrotor aircraft 101 in an airplane mode, in which proprotors 113 are positioned substantially horizontal with rotor blades 119 folded backwards, the forward thrust being provided by engines 111, the lifting force being supplied by wing 109”, Para. [0020]; thus describing forward flight without the rotary propellers as shown in Fig. 2) comprises simultaneously producing with the convertible engine the turbofan thrust and the turboshaft power (“It should be appreciated that tiltrotor aircraft can be operated such that proprotors 113 are selectively positioned between proprotor mode and helicopter mode, which can be referred to as a conversion mode. Engines 111 are convertible engines that can selectively provide shaft power to proprotors 113 and provide thrust power as a turbo fan engine”, Para. [0020]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vondrell as modified by Armstrong and Tzeng wherein the operating the tiltrotor aircraft in non- rotary forward flight comprises simultaneously producing with the convertible engine the turbofan thrust and the turboshaft power, as taught by Tzeng, since a “tiltrotor aircraft that uses only proprotors 113 for forward propulsion in proprotor mode is fundamentally limited in forward speed by the proprotor propulsion efficiency due to compressibility (Mach) effects. Higher speeds can be obtained by stopping the rotors and folding them in combination with using an alternative propulsion method, such as a turbofan engine 111” (Tzeng, Para. [0022]).

Regarding claim 26, Vondrell as modified by Armstrong and Tzeng teaches the method of claim 25. Further, Vondrell teaches further comprising producing excess electric power in response to the turboshaft power (“The electric power bus 42 is operable with a controller 45 (FIG. 2) for distributing electrical power to the various propulsor assemblies through the electric power bus 42. Notably, for the embodiment depicted, the exemplary aircraft 10 additionally includes one or more energy storage devices 44 (such as one or more batteries). The one or more energy storage devices 44 are electrically connected to the electric power bus 40”, Para. [0044]); and distributing the excess electric power to the electric aircraft system (note, the energy storage devices 44 are connected to the electric power bus 42 and controller 45, which distributes power to the entire system).

Regarding claim 27, Vondrell as modified by Armstrong and Tzeng teaches the method of claim 21. Further, Vondrell teaches wherein the proprotors are feathered in the non- rotary forward flight (“Referring still to FIGS. 1 and 2, the exemplary aircraft 10 further includes a propulsion system 38 for providing the aircraft 10 with a desired amount of thrust during operation. Broadly speaking, the exemplary propulsion system 38 includes a propulsor and an electric motor, the electric motor configured for rotating the propulsor. More specifically, as will be explained in greater detail below, the exemplary propulsion system 38 of FIGS. 1 and 2 includes a plurality of propulsor assemblies, each including a propulsor and a respective electric motor.”, Para. [0042]; note, rotors shown feathered in Figs. 1 & 2 during described forward flight).

Regarding claim 28, Vondrell as modified by Armstrong and Tzeng teaches the method of claim 21.
Further, Tzeng teaches wherein the proprotors are folded and oriented to be streamlined in a direction of flight in the non-rotary forward flight (“FIG. 2 is a perspective view of a tiltrotor aircraft in airplane mode”, Para. [0003]; “FIG. 2 illustrates tiltrotor aircraft 101 in an airplane mode, in which proprotors 113 are positioned substantially horizontal with rotor blades 119 folded backwards, the forward thrust being provided by engines 111, the lifting force being supplied by wing 109”, Para. [0020]; thus describing forward flight without the rotary propellers as shown in Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Vondrell as modified by Armstrong and Tzeng wherein the proprotors are folded and oriented to be streamlined in a direction of flight in the non-rotary forward flight, as taught by Tzeng, since a “tiltrotor aircraft that uses only proprotors 113 for forward propulsion in proprotor mode is fundamentally limited in forward speed by the proprotor propulsion efficiency due to compressibility (Mach) effects. Higher speeds can be obtained by stopping the rotors and folding them in combination with using an alternative propulsion method, such as a turbofan engine 111” (Tzeng, Para. [0022]).

Regarding claim 30, Vondrell as modified by Armstrong and Tzeng teaches the method of claim 21. Further, Vondrell teaches further comprising producing, during the non-rotary forward flight (note, Tzeng is relied upon above for non-rotary forward flight), excess electric power in response to the turboshaft power  (“The electric power bus 42 is operable with a controller 45 (FIG. 2) for distributing electrical power to the various propulsor assemblies through the electric power bus 42. Notably, for the embodiment depicted, the exemplary aircraft 10 additionally includes one or more energy storage devices 44 (such as one or more batteries). The one or more energy storage devices 44 are electrically connected to the electric power bus 40”, Para. [0044]); and distributing the excess electric power to the electric aircraft system (note, the energy storage devices 44 are connected to the electric power bus 42 and controller 45, which distributes power to the entire system).

Regarding claim 31, Vondrell as modified by Armstrong and Tzeng teaches the method of claim 21. Further, Vondrell teaches further comprising, in a vertical takeoff and landing flight mode, directing all of the convertible engine power as the turboshaft power to the drive shaft and the electric generator (“during the flight mode of the aircraft 10, the electric power source 40 is operable to provide electric power to the propulsion system 38. More specifically, during the flight mode, the electric generator 96, powered by the turboshaft engine 100, is configured to provide electrical power to and through the electric power bus 42, including the switch 98, to the propulsion system 38”, Para. [0064]; note, flight mode includes both VTOL and forward flight) thereby electrically powering the electric motors and producing the proprotor thrust (Electrically powered fan shaft implied, since Fig. 5 shows “fan section” 74 is connected to “electric motor” 86 by “fan shaft” 84, and thus proprotor or fan thrust generated electrically).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 21 have been fully considered but they are not persuasive.

In response to applicant’s argument regarding the newly added and amended limitations, it is noted that while Vondrell does not expressly disclose the newly added limitations in the amended independent claims, Armstrong teaches further including a convertible engine (Fig. 4, “engine”, 25B; “Optionally Hybrid Power System”, Title; hybrid and thus convertible) having a core (Fig. 4, inside of 25B shows core represented by a trapezoid beside “fuel storage” 20B) that is directly coupled to a turbofan (Fig. 4, “propulsor”, 30B; “propulsor 30B may be a turbofan”, Para. [0063]) and directly coupled to a drive shaft (Fig. 4, “mechanical shaft”, 34B) that is mechanically coupled to the electric generator (Fig. 4, “electric machine”, 40B; shown coupled directly to “mechanical shaft” 34B at 104), and the core is not mechanically coupled to the proprotors (Fig. 4, “second propulsor”, 130; shown not mechanically coupled to “engine” 25B core as 44B is an electric power transmission connection); wherein the convertible engine is operable to simultaneously (Engine 25B may provide mechanical power via mechanical shaft 34B to propulsor 30B and/or electrical machine 40B.”, Para. [0064]; “and” and thus simultaneously) direct convertible engine power as turboshaft power to the drive shaft and the electric generator and thereby electrically power the electric motors (Fig. 4, “unit”, 116; “Conversion unit 116 is analogous to motor drive unit 46 as described by FIG. 1.”, Para. [0059]) and produce the proprotor thrust (electrically powered motors and thus thrust implied since Fig. 4, “electric machine”, 40B; shown coupled directly to “mechanical shaft” 34B at 104 and the shaft is shown coupled to “propulsor”, 30B) and to direct convertible engine power to the turbofan to produce turbofan thrust (“Electric machine 106, configured as a generator, may send electricity through conversion unit 116 to transmission lines 44B to electric energy storage unit 42B, or to other loads not shown in FIG. 4. Propulsor 30B may provide power to other vehicles or machinery as described above for FIG. 1. Propulsor 130 may include the same properties as propulsor 30B, described in more detail below.”, Para. [0063]), and thereby simultaneously provide proprotor thrust and the turbofan thrust (Note, two propulsors 30B and 130 shown; “Engine 25B is the core power source for hybrid power system 10B. Engine 25B may burn flammable fuel from fuel storage 20B to produce mechanical power to rotate mechanical shaft 34B. Engine 25B may provide mechanical power via mechanical shaft 34B to propulsor 30B and/or electrical machine 40B.”, Para. [0064]; “and” and thus simultaneously). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vondrell to further include aa convertible engine having a core that is directly coupled to a turbofan and directly coupled to a drive shaft that is mechanically coupled to the electric generator, and the core is not mechanically coupled to the proprotors; wherein the convertible engine is operable to simultaneously direct convertible engine power as turboshaft power to the drive shaft and the electric generator and thereby electrically power the electric motors and produce the proprotor thrust and to direct convertible engine power to the turbofan to produce turbofan thrust, and thereby simultaneously provide proprotor thrust and the turbofan thrust, as taught by Armstrong, because “when configured as a hybrid power system, the one or more generator and/or motors may be coupled to the optionally hybrid power system to provide additional power to supplement the power produced by the gas turbine engine” (Armstrong, Para. [0004]).
	It is further noted that “Engine 25B is the core power source for hybrid power system 10B. Engine 25B may burn flammable fuel from fuel storage 20B to produce mechanical power to rotate mechanical shaft 34B. Engine 25B may provide mechanical power via mechanical shaft 34B to propulsor 30B and/or electrical machine 40B.” (Armstrong, Para. [0064]) states “and/or” and therefore may be interpreted as “and” or “or” implying that the propulsors and electric machine are ran simultaneously. Lastly, Fig. 4 of Armstrong does not appear to have a clutch or switch and thus, as shown, is providing simultaneous power to the both propulsors and the electric storage and machine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647